Certiorari dismissed, June 21, 2010



                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7865


BILLY G. ASEMANI,

                Plaintiff - Appellant,

          v.

MR. CHRONISTER, Corrections Officer, Eastern Correctional
Institution-East ("ECI-E"); MS. PARKS, Correctional Officer,
ECI-E; MS. JOSEPH, Sergeant, ECI-E; MR. WEBSTER, Lieutenant,
ECI-E, in their individual and official capacities; OFFICER
DAVIS; OFFICE OF THE ATTORNEY GENERAL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00238-RDB)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.    Stephanie Judith Lane
Weber, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Billy     G.    Asemani,      a     frequent       filer,    appeals     the

district       court’s        order    granting         summary      judgment     to    the

Defendants on Asemani’s action under 42 U.S.C. § 1983 (2006).

We   have      reviewed       the   record       and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Asemani v. Chronister, No. 1:09-cv-00238-RDB (D. Md.

Sept. 21, 2009).              We dispense with oral argument because the

facts    and    legal     contentions        are       adequately     presented    in   the

materials       before    the       court   and    argument         would   not   aid   the

decisional process.

                                                                                  AFFIRMED




                                              2